Citation Nr: 1749046	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  11-18 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include right knee osteoarthritis. 

2.  Entitlement to service connection for a left knee disability, to include left knee osteoarthritis.

3.  Entitlement to service connection for a lumbar spine disability, to include lumbar spondylosis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from April 1977 to June 1977.  He also served in the Army National Guard from June 1977 to August 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case was certified to the Board by the Atlanta, George RO.  The Board remanded this case in November 2015 for further development.

The appellant testified at a July 2015 videoconference hearing before the undersigned.  A copy of the transcript is of record.

The issue of entitlement of service connection for left ankle disability has been raised by the record in an October 2017 VA medical opinion, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The evidence clearly and unmistakably shows that the appellant suffered from right knee disability prior to service.

2.  The appellant's pre-existing right knee disability was aggravated during service and is now diagnosed as right knee osteoarthritis.

3.  The appellant's left knee osteoarthritis was caused by his service-connected right knee disability.

4.  The appellant's lumbar spondylosis was caused by his right and left knee disabilities.


CONCLUSIONS OF LAW

1.  A preexisting right knee disability was aggravated by service.  38 U.S.C.A. §§ 101(24), 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2016).

2.  Left knee osteoarthritis was caused by the service-connected right knee osteoarthritis.  38 U.S.C.A. §§ 101(24), 1110; 38 C.F.R. §§ 3.102, 3.303, 3.310.

3.  Lumbar spondylosis was caused by the service-connected right and left knee osteoarthritis.  38 U.S.C.A. §§ 101(24), 1110; 38 C.F.R. §§ 3.102, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

The term "active military service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty. 38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a) (2016). Service connection for a person on inactive duty for training is permitted only for injuries, not diseases, incurred or aggravated in line of duty. See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).

Establishing service connection generally requires competent evidence of: (1) a current disability; (2) an in-service disease, injury, or event; and (3) a link between the current disability and the in-service event.  38 C.F.R. § 3.303(a).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  This permits service connection not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation of a disability by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 448 (1995).   

Right Knee

A February 1977 entrance examination noted that the appellant had a right knee arthrotomy in 1973 and no disability of the left knee.  In a May 2005 private medical record and at the July 2015 hearing, the appellant reported that he had this surgery after he tore his cartilage while playing football.

The appellant is currently diagnosed with right knee osteoarthritis as evidenced by a May 2005 private treatment record and an April 2016 VA examination. 

In an October 2017 medical opinion provided by a Veterans Health Administration orthopedist opined that it is at least as likely as not that the appellant's right knee disability was aggravated by an in-service injury.  The orthopedist noted that an April 1990 private medical report showed problems with the right knee and the May 2005 private treatment record diagnosing the appellant with right knee severe degenerative arthritis.  The orthopedist opined that basic training increased strain to the right knee.  

As such, the Board finds that the appellant's preexisting right knee condition, currently diagnosed as right knee osteoarthritis, was aggravated by service.  Hence, service connection for right knee disability, to include right knee osteoarthritis, is warranted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.")

Left Knee

The appellant is currently service-connected for right knee osteoarthritis.  

The appellant is currently diagnosed with left knee osteoarthritis, as evidenced by an April 2016 VA examination.  

In an October 2017 medical opinion a Veterans Health Administration orthopedist opined that it is at least as likely as not that the appellant's left knee disability was caused by his right knee disability.  The orthopedist noted an April 1990 private medical record showed problems with this left knee.  The orthopedist opined that the right knee disability increased strain on the left knee.

As such, the Board finds that the appellant has a current diagnosis of left knee osteoarthritis which was aggravated by his service-connected right knee disability.  Hence, service connection for left knee disability, to include left knee osteoarthritis, is warranted.  Wise.

Lumbar Spine

The appellant is currently service-connected for right and left knee osteoarthritis.  

The appellant is currently diagnosed with lumbar spondylosis, as evidenced by an April 2016 VA examination.  

In October 2017 a Veterans Health Administration orthopedist opined that it was at least as likely as not that the appellant's lumbar spine disability was caused by his right and left knee disabilities.  The orthopedist stated that the limited motion of the knees and limping secondary to the limited motion strained his lumbar spine.  The orthopedist noted that the appellant was in a motor vehicle accident after service but stated that the injuries were to the appellant's neck and left shoulder.  

As such, the Board finds that the appellant's lumbar spondylosis was aggravated by his service-connected right and left knee disabilities.  Hence, service connection for lumbar spine disability, to include lumbar spondylosis, is warranted.  Wise.


ORDER

Entitlement to service connection for a right knee disability, to include right knee osteoarthritis, is granted. 

Entitlement to service connection for a left knee disability, to include left knee osteoarthritis, is granted.

Entitlement to service connection for a lumbar spine disability, to include lumbar spondylosis, is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


